AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                    V.                               (For Offenses Committed On or After November I, 1987)

      GERARDO FLORENTINO DURON-MARTINEZ (I)
                Chgd as: Salvador Mejia
                                                                     JOSEC.ROJO                                  FILED
                                                                     Defendant's Attorney
USM Number                          95383011
                                                                                                                 NOV l 4 2019
 • -                                                                                                      CLERK, U.5. DISTRICT COURT
THE DEFENDANT:
                                                                                                       SOUTHERN f.llSt ICT OF CAllFO/IINIA
 cg]   pleaded guilty to count(s)        ONE (1) OF THE ONE-COUNT INFORMATIO                           BY                         DF.PU'IY

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                      Nature of Offense                                                                Number(s)
8 USC 1326                           REMOVED ALIEN FOUND IN THE UNITED STATES                                            I




    The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of I 984.
D      The defendant has been found not guilty on count(s)

D      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

       Assessment: $100.00-WAIVED.


D      NTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
cg]    No fine                 •     Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address u.util all fines, .restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.



                                                                    Dateoflm~



                                                                    HON. Cathy AnnBencivengo
                                                                    UNITED STATES DISTRICT JUDGE
.,        ,,

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                GERARDO FLORENTINO DURON-MARTINEZ(!)                                      Judgment - Page 2 of2
                               Chgd as: Salvador Mejia
     CASE NUMBER:              19CR2579-CAB

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      EIGHT (8) MONTHS.




      •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •        The court makes the following recommendations to the Bureau of Prisons:




      •        The defendant is remanded to the custody of the United States Marshal.

      •        The defendant must surrender to the United States Marshal for this district:
                                                                   on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               •   at· - - - - ~ - - - - A . M .
               •   as notified by the United States Marshal.

               The defendant must surrender for service of sentence at the institution designated by the Bureau of
      •        Prisons:
               •   on or before
               •   as notified by the United States Marshal.
               •   as notified by the Probation or Pretrial Services Office.

                                                            RETURN
      I have executed this judgment as follows:

           Defendant delivered on                                              to
                                                                                    ---------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
 II
                                                                                                            19CR2579-CAB
